Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 18-38 are pending per preliminary amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 10992767 (hereinafter ’767). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘767 claim.

Instant application
‘767 patent
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, 
determining that first metadata associated with the requested first content is stored at the remote cache; 



sending a first request including the first metadata to the primary content management system; 

receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 



sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 







storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 

when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (maps to ‘767 claim 1 limitation “if it is determined that the version of the first content stored in the cache is the current version of the first content, obtaining the current version of the first content from the remote cache server”).

25. A system for remote caching, comprising: a remote cache system, including: 
a processor; a datastore including a cache for storing content, and storing metadata corresponding to content stored in the cache, wherein the content stored in the cache is managed by a primary content management system, a non-transitory computer readable medium including instructions for: 




determining that first metadata associated with the requested first content is stored at the remote cache; 



sending a first request including the first metadata to the primary content management system; 

receiving a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 

when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 

sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 







storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 
when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (maps to ‘767 claim 9 limitation “if it is determined that the version of the first content stored in the cache is the current version of the first content, obtaining the current version of the first content from the remote cache server”).

32. A non-transitory computer readable medium comprising instructions for: 










receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, 

the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system (maps to ‘767, claim 17 limitation “a system comprising a remote cache server including a database for storing metadata corresponding to content stored in the cache, a cache for storing content, wherein the content stored in the cache is managed by a primary content management server”); 

determining that first metadata associated with the requested first content is stored at the remote cache; 



sending a first request including the first metadata to the primary content management system; 

receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 

when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 

sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 







storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 

when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (maps to ‘767 claim 17 “”if it is determined that the version of the first content stored in the cache is the current version of the first content, obtaining the current version of the first content from the remote cache server): 



receiving, by a remote cache server, a request for access to first content stored in a primary content management server, the remote cache server including a cache and a database for storing metadata corresponding to content stored in the cache, wherein the 
accessing the database of the remote cache server to determine if first metadata associated with the requested first content is stored in the database of the remote cache server; 

sending a first request to the primary content management server, the first request including the first metadata; 

sending a first response from the primary content management server to the remote cache server, the first response including second metadata associated with the requested first content; 

comparing the first metadata with the second metadata to determine if a version of the first content stored in the cache is a current version of the first content; 



sending a second request to the primary content management server for the current version of the first content, and 

receiving the current version of the first content from the primary content management server; 

if it is determined that the version of the first content stored in the cache is the current version of the first content, obtaining the current version of the first content from the remote cache server; 

storing the current version of the first content in the cache of the remote cache server; and 

responding to the request for access to the first content by allowing access to the first content stored in the cache of the remote cache server.














9. A system for remote caching, comprising: a remote cache system, including: 
a processor; a database for storing metadata corresponding to content stored in the cache, a cache for storing content, wherein the content stored in the cache is managed by a primary content management server, and a remote client transfer module; 

the remote client transfer module, adapted for: 










accessing the database of the remote cache server to determine if first metadata associated with the requested first content is stored in the database of the remote cache server; 

sending a first request to the primary content management server, the first request including the first metadata; 

receiving a first response from the primary content management server, the first response including second metadata associated with the requested first content; 

comparing the first metadata with the second metadata to determine if a version of the first content stored in the cache is a current version of the first content; 

if it is determined that the version of the first content stored in the cache is not the current version of the first content, 

sending a second request to the primary content management server for the current version of the first content, and 

receiving the current version of the first content from the primary content management server; 

if it is determined that the version of the first content stored in the cache is the current version of the first content, obtaining the current version of the first content from the remote cache server, 

storing the current version of the first content in the cache of the remote cache server; and 

responding to the request for access to the first content by allowing access to the first content stored in the cache of the remote cache server.













17. A non-transitory computer readable medium comprising instructions for implementing remote caching in a system comprising a remote cache server including a database for storing metadata corresponding to content stored in the cache, a cache for storing content, wherein the content stored in the cache is managed by a primary content management server, and a remote client transfer module, wherein the instructions comprise: 

receiving a request for access to content stored in the primary content management server; 















accessing the database of the remote cache server to determine if first metadata associated with the requested first content is stored in the database of the remote cache server; 

sending a first request to the primary content management server, the first request including the first metadata; 

receiving a first response from the primary content management server, the first response including second metadata associated with the requested first content; 


comparing the first metadata with the second metadata to determine if a version of the first content stored in the cache is a current version of the first content; 

if it is determined that the version of the first content stored in the cache is not the current version of the first content, 

sending a second request to the primary content management server for the current version of the first content, and 

receiving the current version of the first content from the primary content management server; 

if it is determined that the version of the first content stored in the cache is the current version of the first content, obtaining the current version of the first content from the remote cache server; 

storing the current version of the first content in the cache of the remote cache server; and 

responding to the request for access to the first content by allowing access to the first content stored in the cache of the remote cache server.




II) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of U.S. Patent No. 10581999 (hereinafter ’999). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘999 claim.
Instant application
‘999 patent
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 
determining that first metadata associated with the requested first content is stored at the remote cache; 

sending a first request including the first metadata to the primary content management system; 

receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 







when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 


sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 











responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 




when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache.




25. A system for remote caching, comprising: a remote cache system, including: 
a processor; a datastore including a cache for storing content, and storing metadata corresponding to content stored in the cache, wherein the content stored in the cache is managed by a primary content management system, a non-transitory computer readable medium including instructions for: 

receiving a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 
determining that first metadata associated with the requested first content is stored at the remote cache (also maps to ‘999 claim 1, “wherein the content in cache is managed by a primary content management server”); 


sending a first request including the first metadata to the primary content management system; 

receiving a first response from the primary content management system, the first response including second metadata associated with the first content; 


determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 






when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 


sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 
storing the current copy of the first content in the cache of the remote cache server, and 












responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 






when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache 

32. A non-transitory computer readable medium comprising instructions for: 












receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, 

the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system (maps to ‘999, claim 12, “a system including a remote cache system including a cache and a data store for storing metadata corresponding to content stored in the cache, where the content in cache is managed by a primary content management server, the instruction translatable to implement a remote client transfer module and a primary content transfer module)”; 

determining that first metadata associated with the requested first content is stored at the remote cache; sending a first request including the first metadata to the primary content management system; receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 






when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 


sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 














responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 

when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (see ‘999 claim 12, “if the version of the content stored in the cache is the current version, setting a flag in the first metadata to designate the content as resident;”). 

7. A method for remote caching, comprising: 

at a remote cache system including a cache and a data store for storing metadata corresponding to content stored in the cache, where the content in cache is managed by a primary content management server: at a remote client transfer module: accessing the data store to determine if first metadata associated with designated content is stored in the data store; 



sending a first request to a primary content transfer module associated with the primary content management server; 

receiving a first response from the primary content transfer module including second metadata; 



if first metadata associated with the designated content is stored in the data store: comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; if the version of the content stored in the cache is the current version, setting a flag in the first metadata to designate the content as resident; 

if the version of the content stored in the cache is not the current version or if no first metadata associated with the designated content is stored in the data store: 

sending a second request for the current version of the content to the primary content transfer module; 

receiving the current version of the content; 



storing the current version of the content in the cache; and setting a flag in the first metadata to designate the content as resident; at the primary content transfer module: receiving the first request associated with the content from the remote client transfer module; sending a third request to the primary content management server or the second metadata associated with the content; returning the first response, including the second metadata to the remote client transfer module; 

receiving the second request for the current version of the content; obtaining the current version of the content from the content management platform; returning the current version of the content to the remote client transfer module; 
and 

at the remote client transfer module: receiving a fourth request to access the content, wherein the fourth request is associated with a user; determining that the primary content transfer module is inaccessible over the network; accessing the data store to determine that the requested content is in the cache; and providing the content in the cache in response to the fourth request.

1. A system for remote caching, comprising: a remote cache system, including: 
a processor; a cache; an interface to a network: a data store for storing metadata corresponding to content stored in the cache, wherein the content in cache is managed by a primary content management server; and a remote client transfer module, adapted for: 


accessing the data store to determine if first metadata associated with designated content is stored in the data store; 











sending a first request to a primary content transfer module associated with the primary content management server; 

receiving a first response from the primary content transfer module including second metadata; if first metadata associated with the designated content is stored in the data store: 

comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is the current version, setting a flag in the first metadata to designate the content as resident; 

if the version of the content stored in the cache is not the current version or if no first metadata associated with the designated content is stored in the data store: 

sending a second request for the current version of the content to the primary content transfer module; 

receiving the current version of the content; storing the current version of the content in the cache; and setting a flag in the first metadata to designate the content as resident; the primary content transfer module adapted for: receiving the first request associated with the content from the remote client transfer module; sending a third request to the primary content management server for the second metadata associated with the content; returning the first response, including the second metadata to the remote client transfer module; receiving the second request for the current version of the content; obtaining the current version of the content from the content management platform; 

returning the current version of the content to the remote client transfer module; and wherein the remote client transfer module is further adapted for: receiving a fourth request to access the content, wherein the fourth request is associated with a user; determining that the primary content transfer module is inaccessible over the network; 

accessing the data store to determine that the requested content is in the cache; and providing the content in the cache in response to the fourth request.




12. A non-transitory computer readable medium, comprising 

instruction for implementing remote caching in a system including a remote cache system including a cache and a data store for storing metadata corresponding to content stored in the cache, where the content in cache is managed by a primary content management server, the instruction translatable to implement a remote client transfer module and a primary content transfer module, and at a remote client transfer module: 

accessing the data store to determine if first metadata associated with designated content is stored in the data store; sending a first request to a primary content transfer module associated with the primary content management server; 













receiving a first response from the primary content transfer module including second metadata; if first metadata associated with the designated content is stored in the data store: 





comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is the current version, setting a flag in the first metadata to designate the content as resident; 

if the version of the content stored in the cache is not the current version or if no first metadata associated with the designated content is stored in the data store: 

sending a second request for the current version of the content to the primary content transfer module; 



receiving the current version of the content; 



storing the current version of the content in the cache; and setting a flag in the first metadata to designate the content as resident; at the primary content transfer module: receiving the first request associated with the content from the remote client transfer module; sending a third request to the primary content management server for the second metadata associated with the content; returning the first response, including the second metadata to the remote client transfer module; receiving the second request for the current version of the content; obtaining the current version of the content from the content management platform; 

returning the current version of the content to the remote client transfer module; and at the remote client transfer module: receiving a fourth request to access the content, wherein the fourth request is associated with a user; determining that the primary content transfer module is inaccessible over the network; accessing the data store to determine that the requested content is in the cache; and providing the content in the cache in response to the fourth request.


III) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of U.S. Patent No. 10250710 (hereinafter ’710). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘710 claim. Instant claims 25 and 32 are rejected on doubling patenting ground with ‘710 claims 7 and 13, respectively, on substantially same basis as instant claim 18, as rejected by ‘710 claim 7, shown in table below.
Instant application
‘710 patent
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 
determining that first metadata associated with the requested first content is stored at the remote cache; 

sending a first request including the first metadata to the primary content management system; 

receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 









when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 


sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 
storing the current copy of the first content in the cache of the remote cache server, and 














responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 




when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (maps to ‘710, claim 7 “if the version of the content stored in the cache is a current version, setting a flag in the first metadata to designate the content as resident”).

7. A method for remote caching, comprising: 

accessing, at a remote client transfer module, a data store of a remote cache system including a cache and the data store to determine if first metadata associated with designated content is stored in the data store, wherein the data store is for storing metadata corresponding to content stored in the cache and the content in the cache is managed by a primary content management server; 



sending a first request to a primary content transfer module associated with the primary content management server; 

receiving a first response from the primary content transfer module including second metadata; 



if first metadata associated with the designated content is stored in the data store: comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is a current version, setting a flag in the first metadata to designate the content as resident; 

if the version of the content stored in the cache is not the current version or if no first metadata associated with the designated content is stored in the data store: 

sending a second request for the current version of the content to the primary content transfer module; 

receiving the current version of the content; storing the current version of the content in the cache; and setting a flag in the first metadata to designate the content as resident; receiving, at the primary content transfer module, the first request associated with the content from the remote client transfer module; sending a third request to the primary content management server for the second metadata associated with the content; 

returning the first response, including the second metadata to the remote client transfer module; receiving the second request for the current version of the content; obtaining the current version of the content from the content management platform; 

returning the current version of the content to the remote client transfer module; and at the remote client transfer module: receiving a fourth request to access the content, wherein the fourth request is associated with a user; determining that the primary content transfer module is inaccessible over the network; accessing the data store to determine that the requested content is in the cache; and providing the content in the cache in response to the fourth request.






IV) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10021209 (hereinafter ’209). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘209 claim. Instant claims 25 and 32 are rejected on doubling patenting ground with ‘209 claims 1 and 16, respectively, on substantially same basis as instant claim 18, as rejected by ‘209 claim 9, shown in table below.
Instant application
‘209 patent
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 



determining that first metadata associated with the requested first content is stored at the remote cache; 

sending a first request including the first metadata to the primary content management system; 



receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 







when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 

sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 











when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache.

9. A method for remote caching, comprising: 

receiving, at a remote client transfer module of a system including a primary content management server for managing content, a remote cache system including a cache storing content managed by the primary content management server and a data store for storing metadata corresponding to content stored in the cache, a first request to access content, wherein the first request is associated with a user; 

accessing the data store to determine if first metadata associated with the requested content is stored in the data store; 

sending a second request to a primary content transfer module associated with the primary content management server based on a presence of first metadata associated with the requested content; 

receiving a first response from the primary content transfer module including second metadata; 



comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is a current version, providing the content in the cache in response to the first request; 

if the version of the content stored in the cache is not the current version, 


sending a third request for the current version of the content to the primary content transfer module; 

receiving the current version of the content; 



storing the current version of the content in the cache; and 

providing the content in the cache in response to the first request; and receiving, by the primary content transfer module, the second request associated with the content from the remote client transfer module; sending a fourth request to the primary content management server for the second metadata associated with the content; determining if the user has permission to access the content based on the second metadata and the second request if the user does not have permission returning a response indicating the user does not have permission; 

if the user does have permission, returning the first response, including the second metadata to the remote client transfer module; receiving the third request for the current version of the content; obtaining the current version of the content from a content management platform; and returning the current version of the content to the remote client transfer module.





V) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10021209 (hereinafter ’209). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘209 claim. Instant claims 25 and 32 are rejected on doubling patenting ground with ‘209 claims 1 and 16, respectively, on substantially same basis as instant claim 18, as rejected by ‘209 claim 9, shown in table below.
Instant application
‘209 patent
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 



determining that first metadata associated with the requested first content is stored at the remote cache; 

sending a first request including the first metadata to the primary content management system; 



receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 







when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 

sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 











when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache.

9. A method for remote caching, comprising: 

receiving, at a remote client transfer module of a system including a primary content management server for managing content, a remote cache system including a cache storing content managed by the primary content management server and a data store for storing metadata corresponding to content stored in the cache, a first request to access content, wherein the first request is associated with a user; 

accessing the data store to determine if first metadata associated with the requested content is stored in the data store; 

sending a second request to a primary content transfer module associated with the primary content management server based on a presence of first metadata associated with the requested content; 

receiving a first response from the primary content transfer module including second metadata; 



comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is a current version, providing the content in the cache in response to the first request; 

if the version of the content stored in the cache is not the current version, 


sending a third request for the current version of the content to the primary content transfer module; 

receiving the current version of the content; 



storing the current version of the content in the cache; and 

providing the content in the cache in response to the first request; and receiving, by the primary content transfer module, the second request associated with the content from the remote client transfer module; sending a fourth request to the primary content management server for the second metadata associated with the content; determining if the user has permission to access the content based on the second metadata and the second request if the user does not have permission returning a response indicating the user does not have permission; 

if the user does have permission, returning the first response, including the second metadata to the remote client transfer module; receiving the third request for the current version of the content; obtaining the current version of the content from a content management platform; and returning the current version of the content to the remote client transfer module.





VI) Claims 18, 25 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 28 and 35 of copending Application No. 17149518 (hereinafter ‘518) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘518 claim. Instant claims 25 and 32 are rejected on doubling patenting ground with ‘518 claims 21 and 35, respectively, on substantially same basis as instant claim 18, as rejected by ‘518 claim 28, shown in table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
‘518 application
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 



determining that first metadata associated with the requested first content is stored at the remote cache (‘518 claim 28: “determine if first metadata associated with first content is stored in the data store”); 

sending a first request including the first metadata to the primary content management system; 




receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata (‘518, claim 28, “to determine if a version of the first content stored in the cache is a current version of the first content”); 

when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 

sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 

when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (maps to ‘518, claim 28, “when the version of the first content stored in the cache is the current version, accessing the first content in the cache;”).

28.A method for remote caching, comprising:

accessing a data store at a cache system to determine if first metadata associated with first content is stored in the data store, wherein the cache system is for use with a first content management system that manages content and the data store comprises a cache and metadata corresponding to content stored in the cache and the content in cache comprises content managed by the first content management system, including the first content;






sending a first request associated with the first content management system based on the determination if first metadata associated with the first content is stored in the data store;

receiving a first response including second metadata; comparing the first metadata to the second metadata to determine if a version of the first content stored in the cache is a current version of the first content; 

when the version of the first content stored in the cache is the current version, accessing the first content in the cache; and 





when the version of the first content stored in the cache is not the current version: 


sending a second request for the current version of the first content; 

receiving the current version of the first content; 


storing the current version of the first content in the cache; and

 providing the current version of the first content in response to a third request, wherein the first content management system is adapted for: receiving the first request associated with the first content; obtaining second metadata associated with the first content; returning the first response, including the second metadata; receiving the second request for the current version of the first content; obtaining the current version of the first content; and returning the current version of the first content.


VII) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10979524 (hereinafter ’524). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘524 claim. Instant claims 25 and 32 are rejected on doubling patenting ground with ‘524 claims 1 and 15, respectively, on substantially same basis as instant claim 18, as rejected by ‘524 claim 8, shown in table below.
Instant application
‘524 patent
18. A method for remote caching, comprising: 

receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system; 


determining that first metadata associated with the requested first content is stored at the remote cache; 

sending a first request including the first metadata to the primary content management system; 




receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 

determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 







when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 
sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 







when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache (maps to ‘524, claim 8, “if the version of the content stored in the cache is the current version, providing the content in the cache in response to the first request”).

8. A method for remote caching, comprising: 

receiving a first request to access content at a remote cache system for use with a primary content management system that manages content, the remote cache system including a data store comprising a cache and storing metadata corresponding to content stored in the cache, wherein the content in cache comprises content managed by the primary content management system; 

accessing the data store to determine if first metadata associated with the requested content is stored in the data store; 

sending a first request to a primary server associated with the primary content management system based on the determination if first metadata associated with the requested content is stored in the data store; 

receiving a first response from the primary server including second metadata; 




comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is the current version, providing the content in the cache in response to the first request; 


if the version of the content stored in the cache is not the current version sending a second request for the current version of the content to the primary server;




receiving the current version of the content; 



storing the current version of the content in the cache; and 

providing the current version of the content in response to the first request, wherein the primary content management system is adapted for: receiving the first request associated with the content; sending a third request to the server for the second metadata associated with the content; 




returning the first response, including the second metadata; receiving the second request for the current version of the content; obtaining the current version of the content; and returning the current version of the content.


VIII) Claims 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10594825 (hereinafter ’825). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a correspondingly mapped ‘825 claim. Instant claims 25 and 32 are rejected on doubling patenting ground with ‘825 claims 1 and 15, respectively, on substantially same basis as instant claim 18, as rejected by ‘825 claim 8, shown in table below.
Instant application
‘825 patent
18. A method for remote caching, comprising: 








receiving, at a remote cache, a request for access to first content, wherein the first content is stored at a primary content management system, the remote cache includes a cache and metadata corresponding to content stored in the cache, and the content in the cache is managed by the primary content management system (also maps to ‘825, claim 8 “providing a cache and a data store for storing metadata corresponding to content stored in the cache, where the content in cache comprises content managed by a primary content management system”); 

determining that first metadata associated with the requested first content is stored at the remote cache (maps to ‘825, claim 8 “to determine if first metadata associated with the requested content is stored in the data store”); 

sending a first request including the first metadata to the primary content management system; 




receiving, at the remote cache, a first response from the primary content management system, the first response including second metadata associated with the first content; 


determining if a copy of the first content stored in the cache is a current copy of the first content based on the first metadata with the second metadata; 

when it is determined that the copy of the first content stored in the cache is not the current copy of the first content: 
sending a second request to the primary content management system for the current copy of the first content, and 

obtaining the current copy of the first content based on a second response from the primary content management system, and 

storing the current copy of the first content in the cache of the remote cache server, and 

responding to the request for access to the first content by allowing access to the current copy of the first content stored in the cache of the remote cache; and 











when it is determined that the copy of the first content stored in the cache at the remote cache is the current copy of the first content: responding to the request for access to the first content by allowing access to the copy of the first content stored in the cache of the remote cache.

8. A method for remote caching, comprising: 

providing a cache and a data store for storing metadata corresponding to content stored in the cache, where the content in cache comprises content managed by a primary content management system: providing a remote client transfer module for the steps of: 

receiving a first request to access content, wherein the first request is associated with a user; accessing the data store to determine if first metadata associated with the requested content is stored in the data store; 



















sending a first request to a primary content transfer module associated with the primary content management system based on the determination if first metadata associated with the requested content is stored in the data store; 

receiving a first response from the primary content transfer module including second metadata; comparing the first metadata to the second metadata to determine if a version of the content stored in the cache is a current version of the content; 

if the version of the content stored in the cache is the current version, providing the content in the cache in response to the first request; 

if the version of the content stored in the cache is not the current version sending a second request for the current version of the content to the primary content transfer module; 


receiving the current version of the content; 



storing the current version of the content in the cache; and 

providing the current version of the content in response to the first request; and providing the primary content transfer module for the steps of: receiving the first request associated with the content from the remote client transfer module; sending a third request to the primary content management system for the second metadata associated with the content; returning the first response, including the second metadata to the remote client transfer module; 




receiving the second request for the current version of the content; obtaining the current version of the content from the primary content management system; and returning the current version of the content to the remote client transfer module.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457